ALLOWANCE
This action is in response to the initial claims filed 6/1/2021.  Claims 1-15 are pending.  Independent claims 1, 6 and 11 and corresponding dependent claims are directed towards a method, apparatus and non-transitory tangible media for secured protection of advertisement parameters in a zero trust low-power and lossy network.  Claims 1-15 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 6 and 11, and their dependent claims, the prior art of record fails to disclose or fairly suggest, in combination, a method, apparatus that performs the method, or non-transitory tangible media storing the method as instructions, the method in which when performed comprises: a root device in a directed acyclic graph (DAG) in a low power and lossy network, receiving from the originator device a destination advertisement object (DAO) message having a proposed originator rank and a parent network device for the originator, allocating a rank based on the proposed rank being greater than the rank of the parent, signing the rank, and outputting to the originator a DAO acknowledgement with the signature for use by the originator in sending out an destination oriented DAG (DODAG) information object (DIO) message having the rank and signature validating the rank, in the specific manner and combination as recited in claims 1, 6 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oba (US 2016/0212010 A1) is related to connection of a device to a DODAG network.
Bhadra et al. (US 2012/0314739 A1) is related to DODAG ranking.
Luo (US 2019/0394737 A1) is related to parent selection based upon rank in a DODAG.
Vasseur et al. (US 2012/0155276 A1) is related to expelling child nodes from a DODAG network.
Hui et al. (US 2014/0036925 A1) is related to DODAG node ranks.
Agerstam et al. (US 2020/0195514 A1) is related to ranking in a DODAG.
Kim et al. (US 2018/0167314 A1) is related to setting of rank values for a DODAG network.Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654.  The examiner can normally be reached on Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W SHEPPERD/
Examiner, Art Unit 2492
ERIC W. SHEPPERD
Primary Examiner
Art Unit 2492